Citation Nr: 1503264	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  It is asserted that her back disability is due to a fall that was sustained in service; or, in the alternative, is caused or aggravated by her service-connected left knee disability.

The Veteran was afforded VA examinations in July 2009 and July 2012.  The VA examiner in July 2009 opined that the Veteran's service-connected left knee disability did not cause her claimed back disability and also that the back disability was unrelated to service.  The July 2012 examiner also opined that the Veteran's current back disability is unrelated to service.

Neither examiner provided an opinion as to whether the Veteran's current back disability (variously diagnosed as myofascial pain syndrome; degenerative disc disease; and lumbar spondylosis) was aggravated by her service-connected left knee disability.  There is no other pertinent medical opinion addressing this theory of entitlement. For this reason, a new examination with opinion and supporting rationale is needed.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

On remand the file must be updated to include VA treatment records since May 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated her for her back disability and to submit any additional evidence.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also, obtain complete VA treatment records since May 2014.    

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of her current back disability.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability (variously diagnosed as myofascial pain syndrome; degenerative disc disease; and lumbar spondylosis) had its onset in service or is otherwise related to service, to include the documented complaints of back pain in the available service treatment records.  

The examiner is also to provide an opinion as to whether it is at least as likely as not that the Veteran's current back disability (variously diagnosed as myofascial pain syndrome; degenerative disc disease; and lumbar spondylosis) is either caused by or aggravated by the Veteran's service-connected left knee disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner is asked to determine a baseline level of severity of the back disability prior to aggravation by the service-connected left knee disability.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

3.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




